Order, Supreme Court, New York County (Edward Lehner, J.), entered July 2, 2002, which, to the extent appealed from, granted, in part, the cross motion of defendant general contractor Lehrer McGovern Bovis, Inc. (Lehrer McGovern) upon its claim for indemnification as against defendant subcontractor Interstate Industries Corporation, unanimously affirmed, without costs.
The grant of summary judgment was proper. There was no proof that plaintiffs work site accident was, in fact, attributable to any negligence of the general contractor, Lehrer McGovern. The circumstance that Lehrer McGovern had general supervisory authority over the work site is insufficient to raise any triable issue as to whether it was negligent in supervising the particular work in which plaintiff was engaged at the time of his injury (see Mattioli v Zuckerman, 292 AD2d 268, 268-269 [2002]; Buccini v 1568 Broadway Assoc., 250 AD2d 466, 468 [1998]). Concur — Nardelli, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.